Citation Nr: 1301330	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-43 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for sleep apnea.

2.  Entitlement to an initial, compensable rating for hypertension, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, granted service connection and assigned noncompensable ratings for sleep apnea and hypertension, effective from March 31, 2008 (the date of the claims for service connection).  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and in October 2009, the Veteran filed a substantive appeal (a VA Form 9, Appeal to the Board of Veterans' Appeals ).  In an October 2009 rating decision, the RO assigned a 50 percent rating for the Veteran's sleep apnea, also effective from March 31, 2008.

Because the appeal involves disagreement with the initial ratings assigned following the awards of  service connection for sleep apnea and hypertension, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Board's disposition of the claim for service connection for sleep apnea is set forth below.  The claim for an initial, compensable rating for hypertension-expanded to include extra-schedular consideration, as explained, below-is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the August 2012 Board hearing, prior to the promulgation of a decision on claim for a higher rating for service-connected sleep apnea, the Veteran informed the undersigned Veterans Law Judge that he wished to withdraw this issue from appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are  met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the August 2012  Board hearing, the Veteran informed the undersigned that he was satisfied with the rating for service-connected sleep apnea, and wished to withdraw this issue from appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.



ORDER

The appeal as to the claim for higher rating for service-connected sleep apnea, is dismissed.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for an initial compensable rating for hypertension is warranted.

In the context of a higher rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2012).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).

The record reflects that the Veteran's service-connected hypertension was most recently examined in September 2008.  Pertinent to this remand, the Veteran testified at the August 2012 Board hearing that his hypertension had increased in severity since his last examination, even with the use of continuous medications.  He specifically testified that his medications were not controlling his symptoms.  See page 6 of the Board hearing transcript.  On this record, the Board finds that a new VA examination is needed to ensure that the record reflects the current severity of this disability.  

Hence, the RO should arrange for the Veteran to undergo VA cardiovascular examination at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim for a compensable rating for hypertension (as this claim, emanating from an award of service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

The RO's adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate.  The RO should also address the matter of the Veteran's entitlement to a higher rating on an extra-schedular basis (raised during the Board hearing),  in the first instance, to avoid any prejudice to the Veteran.

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a compensable rating for hypertension that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination by an appropriate provider at a VA medical facility, to assess the current severity of his service-connected hypertension.

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should render all appropriate findings needed to evaluate the Veteran's hypertension under applicable rating criteria.  In this regard, all necessary tests and studies should be accomplished, and all testing results and other findings should be set forth in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examinations sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268   (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for an initial, compensable rating for hypertension, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority (to include consideration of whether staged rating, pursuant to Fenderson (cited to above), is appropriate.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered-in particular, 38 C.F.R. § 3.3.321-along with clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit sought should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JACCQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


